This is an Corrected Allowance for serial number 16/931042.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(2) Response to Argument
The Declaration under 37 CFR 1.132 filed July 1, 2022 and June 30, 2022 are sufficient to overcome the rejection of claims 1, 3-9, and 11-17  based upon 35 U.S.C. 102(a) (1) as being clearly anticipated by YouTubeMylinerBuddy June 22, 2020 (hereinafter MyLinerBuddy).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 8, “the” before “end” has been deleted and –an--   has been inserted. 

Reasons for Allowance
Claims 1, 3-9, and 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose a prosthetic locking liner drying hook, the prosthetic locking liner drying hook comprising: a bottom grip lever extending in a generally horizontal direction; a top grip lever connected to the bottom grip lever by a first curved connecting member extending from an edge of the top grip lever to an edge of the bottom grip lever; a first set of holes; a second curved connecting member opposite the end from which the first curved connecting member extends or is connected to the top grip lever;  a vertically extending plate; hook projecting from the vertically extending plate; a prosthetic liner pin.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIMBERLY T WOOD/           Primary Examiner, Art Unit 3631